Title: Franklin: Certificate Concerning Silas Deane, [18 December 1782]
From: Franklin, Benjamin
To: 


[December 18, 1782]
Certain paragraphs having lately appeared in the English newspapers, importing, that Silas Deane, Esqr. formerly Agent and Commissioner Plenipotentiary, of the United States of America, had sometime after his first “arrival in France, purchased in that kingdom, for the use of his countrymen, 30,000 muskets, &c. that he gave three livres for each of them, being old condemned arms; that he had them cleaned and vamped up, which cost near three livres more, & that for each of these, he charged and received a louis d’or.” And that he also committed similar frauds, in the purchase of other articles, for the use of his country; and Mr. Deane having represented, that the said paragraphs are likely to injure him in the opinions of many persons, unacquainted with his conduct, whilst in public service; I think it my duty, in compliance with his request, to certify, and declare, that the paragraphs in question, according to my best knowledge and belief, are entirely false, and that I have never known, or suspected any cause to charge the said Silas Deane with any want of probity, in any purchase, or bargain whatever made by him for the use or account of the United States.
Given at Passy, the 18th December, 1782
B. Franklin,Minister Plenipotentiary from theUnited States of America, at the Court of France.
